department of the treasury internal_revenue_service washington d c number release date uil number issue_date cc dom it a wta-n-113194-99 memorandum for chief of operations op attention rosalie alligood matthew beaulieu from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject dependent tin requirements of sec_151 e -- religious objection to the social_security system this memorandum responds to your request for advice as to whether sec_151 of the internal_revenue_code the code precludes exemptions for individuals who do not have social_security numbers ssn or taxpayer identification numbers tin because they have religious objections to participating in the social_security system representatives from our office met on date with matthew beaulieu jeff cooper ray sausville charles johnson richard denmark and david m tyree iii to discuss a recent federal district_court opinion concerning sec_151 as we explained at the meeting we believe that sec_151 does not preclude the service’s long-standing practice of exempting members of certain religious groups from the requirement of submitting a tin in order to qualify for the dependency_exemption this memorandum confirms our discussions and summarizes our reasons for reaching this conclusion issue whether sec_151 of the code precludes the service’s long-standing practice of exempting members of certain religious groups from the requirement that they submit their dependents’ tins or ssns in order to qualify for the dependency_exemption under sec_151 conclusion sec_151 does not preclude the service’s long-standing practice of exempting certain religious groups from the requirement of submitting a tin in order to qualify for the dependency_exemption under sec_151 the legislative_history indicates that in enacting sec_151 congress did not withdraw its support of the service’s practice analysis law sec_151 of the code added by of the small_business job protection act of pub_l_no 110_stat_1755 provides that no exemption shall be allowed under sec_151 with respect to any individual unless the tin of such individual is included on the return claiming the exemption the dependent tin requirement was enacted in sec_6109 required a taxpayer who claimed the deduction for the dependency_exemption under sec_151 to provide the dependent’s tin sec_151 now requires the same information as did repealed sec_6109 the act merely changed the enforcement mechanism for the tin requirement from an information reporting penalty under sec_6109 to a disallowance of the deduction under the math error procedures under sec_151 legislative_history the legislative_history under sec_6109 indicates that congress approved of the service’s policy of providing administrative relief for certain dependents who are not required to obtain social_security numbers the conference_report of the tax_reform_act_of_1986 stated in part the conferees note that certain taxpayers because of their religious beliefs are exempted from the social_security self- employment_taxes the conferees intend that these taxpayers and their dependents who currently acquire their tins from the irs continue to be permitted to do so it is the intent of the conferees that these taxpayers continue to be exempted from the general requirement of obtaining a social_security_number from the social_security administration others of these taxpayers obtain their tins under special procedures with the social_security administration the conferees intend that these procedures continue to be available to these taxpayers the act also expanded the math error procedures of sec_6213 to disallow the exemption or credit if the taxpayer fails to satisfy the tin requirement see sec_6213 section a of the tax_reform_act_of_1986 vol c b first required taxpayers claiming the dependency_exemption to provide a tin for dependents who were years old at the end of the taxable_year congress repeatedly amended the statute to reduce the age of dependents requiring tins by sec_6109 effectively required a tin for all dependents regardless of age see sec_742 and c of the uruguay round agreements act pub_l_no 108_stat_4809 h conf_rep no 99th cong 2d sess vol ii similar language was included in the conference_report to the amendment of sec_6109 as sec_6109 has been amended through the years congress has had the opportunity to rescind its prior support for the administrative exemption for members of certain religious groups from the requirement of submitting a tin in order to qualify for the dependency_exemption congress has remained silent on the issue it is reasonable to conclude that congress’ silence on this issue indicates support for this administrative practice rather than a desire to reverse it however you may want to consider requesting a legislative clarification administrative practice largely in response to the legislative_history recognizing an exception for taxpayers with religious objections to the use of an ssn the service has established certain administrative practices allowing taxpayers to document their objection on their individual income_tax returns this administrative relief permits certain taxpayers under narrow circumstances to claim the dependency_exemption without providing an identifying number of any sort as provided for under sec_1402 of the code taxpayers who qualify for the administrative relief will waive all benefits and other_payments under title ii and xviii of the social_security act as well as all such benefits and other_payments to taxpayers on the basis of wages and self-employment_income of any other person to waive out of the social_security system taxpayers must receive approval from the commissioner of the social_security administration by filing form_4029 additionally taxpayers must file for and receive an ssn for themselves this provision applies to members of any religious_order meeting the requirements contained within this section the service has maintained these administrative practices over the years in an date letter issued by the acting chief taxpayer service to congressman robert s walker the service assured the congressman that the same procedures would be in place even after enactment of sec_151 more recently chief_counsel issued an opinion on date upholding the administrative practice of granting exemptions from the dependent tin requirement to taxpayers who have been exempted from participating in the social_security system due to religious beliefs recent opinions two recent opinions should not affect the service’s administrative practices under sec_151 in the first case furlow v united_states aftr2d par d md date the taxpayer raised a very generalized objection to the tin requirement and primarily claimed that he was unable to obtain his dependent’s tin despite legitimate efforts to do so relying strictly on the plain language of sec_151 of the code the court held that the taxpayer was not entitled to the dependency_exemption because the taxpayer did not raise the specific argument based on religious objection to participation in the social_security system the united_states district_court did not address the service’s administrative practice the second opinion issued by chief_counsel as a field_service_advice fsa involved taxpayers who objected to providing tins for eight claimed dependents based on their unique personal religious beliefs and convictions although it is understandable why the fsa could create some confusion it is important to note that under the facts considered in the fsa the taxpayers did not object to participating in the social_security system and did not attempt to obtain exemptions as allowed under sec_1402 because the specific issue was not raised the fsa did not directly address the administrative practice of allowing the exemption for those taxpayers who object to participating in the social_security system based on religious beliefs rather the fsa concluded that taxpayers may not simply refuse to provide tins for themselves or their dependents based on vague religious grounds if you have any questions regarding this matter please contact cc we note that the court may have confused the information reporting exception under sec_301_6109-1 of the regulations with the exemption under sec_151 for certain individuals who do not have tins because of their religious objections to participating in the social_security system regulation sec_301_6109-1 applies only to taxpayers required to make a return furnishing other parties’ tins as required by the forms and the accompanying instructions clearly sec_301_6109-1 does not apply to taxpayers required to submit a tin to support their own claims for the dependency_exemption
